Name: 98/103/EC: Commission Decision of 26 January 1998 amending Commission Decision 97/467/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  cooperation policy;  agricultural policy;  trade;  health
 Date Published: 1998-01-31

 Avis juridique important|31998D010398/103/EC: Commission Decision of 26 January 1998 amending Commission Decision 97/467/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (Text with EEA relevance) Official Journal L 025 , 31/01/1998 P. 0096 - 0097COMMISSION DECISION of 26 January 1998 amending Commission Decision 97/467/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (Text with EEA relevance) (98/103/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products and live bivalve molluscs (1), as last amended by Council Decision 97/34/EC (2), and in particular Article 2(1) and Article 7 thereof,Whereas Commission Decision 97/467/EC (3) drew up provisional lists of third country establishments from which Member States authorise import of rabbit meat and farmed game meat; whereas the Australian list of establishments drawn up by the aforementioned Decision includes in particular establishments producing ratite meat;Whereas in accordance with Article 2(1) of Council Decision 95/408/EC, a list of third countries from which Member States authorise imports of ratite meat, import conditions and certification of ratite meat have to be established before drawing up the provisional lists of third country establishments from which imports of ratite meat are authorised;Whereas the list of third countries from which Member States are authorised to import ratite meat, the animal health conditions and veterinary certification required for import of this meat in the Community are not established yet;Whereas for the purposes of coherence, it is necessary to amend the Decision 97/467/EC accordingly;Whereas Australia has also indicated changes in the list of establishments producing other farmed game meat than meat of ratite; whereas these should be taken into account;Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. In Article 1 paragraph 2 of Decision 97/467/EC, the following words 'other than ratite meat` are inserted after the words: '(. . .) meats of farmed game`.2. In Article 1 of Decision 97/467/EC, the following paragraph is inserted between paragraph 2 and paragraph 3:'2a. Member States may authorise establishments for import of ratite meat up to 1 October 1998.`Article 2 The Annex to Decision 97/467/EC is replaced by the Annex to this Decision with regard to Australia.Article 3 This Decision is addressed to the Member States.Done at Brussels, 26 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 13, 16. 1. 1997, p. 33.(3) OJ L 199, 26. 7. 1997, p. 57.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA 'PaÃ ­s: AUSTRALIA / Land: AUSTRALIEN / Land: AUSTRALIEN / Ã Ã ¾Ã ±Ã ¡: Ã Ã Ã Ã Ã Ã Ã Ã Ã  / Country: AUSTRALIA / Pays: AUSTRALIE / Paese: AUSTRALIA / Land: AUSTRALIÃ  / PaÃ ­s: AUSTRÃ LIA / Maa: AUSTRALIA / Land: AUSTRALIEN>TABLE>